Citation Nr: 1201267	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia, claimed as gastrointestinal signs and symptoms with diarrhea, including as due to an undiagnosed disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1993.  He also served in the Texas Air Guard from April 2000 to August 2003 with active military service from June to October 2000, and periods of active and inactive duty for training (ACDUTRA and INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2003 and December 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2004 and May 2005, the Veteran testified at a Travel Board hearing in Waco, Texas.  In July 2008, he testified at a Travel Board hearing in Seattle, Washington before the undersigned.  Transcripts of these hearings are of record.

In October 2008, the Board remanded this appeal to the RO, via the Appeals Management Center (AMC), for further development.  The requested development has been sufficiently completed and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1.  The Veteran's assertions are credible. 

2.  Current medical evidence includes a diagnosis of PTSD in accordance with the applicable regulatory criteria, in-service stressors consistent with the places, types, and circumstances of service, and competent, probative evidence of a nexus between the Veteran's current PTSD and the in-service stressor. 

3.  Resolving all doubt in the Veteran's favor, his currently diagnosed GERD manifested in service and is aggravated by the medications used to manage his service-connected back disability. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2010), 3.310 prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished. 


General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A.  PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3) (2011), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran seeks service connection for PTSD.  After a careful review of the evidence of record, the Board finds that the evidence preponderates in favor of the Veteran.

In his written statements and oral testimony in support of his claim, the Veteran maintains that he served in Southwest Asia as a floater with the 224th Support Group of the 24th Mechanized Infantry Division from February to April 1991.  He reported exposure to SCUD attacks and said he saw dead Iraqi bodes in Kuwait.  In 2008, he testified to exposure to a false alarm SCUD missile attack, and said he was flown to an unknown spot where another false alarm, regarding a chemical attack, occurred (see July 2008 hearing transcript, page 2).  He stated that he was with his unit in Daraq and, during the invasion of Iraq, performed maintenance on tanks and trucks.  After the war, he destroyed ammunition and weapon bunkers and was involved in a false gas attack (Id. at 7-8).  His unit was attacked by enemy soldiers with some injuries but no massive fatalities.  He stayed with the unit until mid-April and then returned to the United States. 

In written statements, dated in September 2004 and February 2005, and during his May 2005 hearing, the Veteran said that he drove into a ditch to avoid SCUD missile attacks on his arrival in Saudi Arabia and during two other SCUD missile attacks.  He also reported exposure to sniper fire and burning bodies. 

The Veteran's service personnel records indicate that his main occupation in service was track vehicle repair and show that he was on temporary duty (TDY) to Amea, Saudi Arabia, from February 19 to April 2, 1991. 

Records also indicate that, in March 1992, the Veteran was recommended (and subsequently approved) for a military medal for his work from February 19 to April 15, 1991, due to his technical ability to repair tanks and fighting vehicles that contributed to the combat success of the 224th Support, 24th Mechanized Infantry Division.  It was noted that he was a key player in providing security for prisoners, ammo storage, and classes of supplies while assigned to the 224th of the 24th Mechanized Infantry Division that supported the deployment mission of the 18th Airborne Corps. 

The Veteran received the Army Commendation Medal for efforts with Delta Company, 27th Main Support Battalion for providing support during Operation Desert Storm, from February 19 to April 15, 1991.  His personnel records also include a Certificate of Desert Shield/Desert Storm Participation issued by the 1st Calvary, for his service from October 1990 to April 1991, and an undated Certificate of Commendation from the VII Corps, Saudi Arabia, indicating he served with the VII Corps among the coalition forces fighting for the liberation of Kuwait. 

Also in the claims file is a chronology of the XVIII Airborne Corps, including for the days from February 24 to 28, 1991, that appears to indicate that the 24th Infantry Division was involved in combat, apparently in Iraq.  As noted, the Veteran's service personnel records show that he was on TDY in Saudi Arabia from February 19 to April 2, 1991. 

Moreover, an August 2010 letter from the U.S Army Heritage and Education Center states that after investigating the unit history for the 224th Support, 24th Mechanized Infantry Division from February 19 to April 15, 1991, it was found that the majority of their fighting occurred at the end of February.  By the beginning of March, the unit was prepping for redeployment stateside.  The letter concluded that based on the information provided, it appears that the Veteran was on Temporary Duty (TDY) during the time of the unit's major combat operations.  

In this case, the Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal.  However, the Board has found the Veteran to be credible.  His unit's involvement in combat during his TDY time with them in Iraq has been corroborated and is supported by the record.  His testimony concerning his stressors is consistent with his service personnel records and is thus deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran's account has remained consistent throughout the record.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that he was exposed to traumatic incidents as described during active service. 

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the Board notes the VA August 2010 VA examiner diagnosed the Veteran with PTSD and related the diagnosis to the combat experiences described above.  Therefore, the evidence is supportive of a diagnosis of PTSD linked to his in-service stressor. 

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, the Board concludes that service connection for PTSD is warranted. 

B.  GERD

The Veteran seeks service connection for GERD.  He alleges that GERD is due to pain medication he currently takes for his service connected back disability.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder). 

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449. 

Significantly, the Board observes that the Veteran's service connection claim was filed prior to the effective date of the revised regulation.  Thus, to whatever extent that revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

As noted, service connection is currently in effect for a back disability (thoracolumbar strain with disc protrusion and spondylosis, evaluated as 40 percent disabling) for which various pain medications were prescribed, both in service and after discharge.  

In October 2005, a VA physician noted that the Veteran took pain medications and claimed his reflux symptoms were related to medications for a back disorder.  The examiner said it was as likely as not that nonsteroidal anti-inflammatory medication can cause GERD, peptic ulcer diseases-like symptoms and dyspepsia.  Therefore, the Veteran's current symptoms could be multifactorial as the Veteran's upper gastrointestinal (UGI) series revealed a sliding hiatal hernia and he also reported that he took etodolac and took pain medication in service that may cause or aggravate peptic ulcer disease like symptoms.  The following week, the same VA staff physician said medications for low back pain, that may involve the use of nonsteroidal anti-inflammatory medications, are known to cause dyspepsia, peptic ulcer disease, and reflux symptoms, although the Veteran's UGI series revealed a small sliding hiatal hernia, that can also cause GERD. 

The Veteran was afforded another VA examination in August 2010.  At the time, the examiner diagnosed the Veteran with GERD with hiatal hernia and opined that GERD and hiatal hernia are not likely due to direct military service activities or exposures but likely occurred during service.  She also opined that it is at least as likely as not that GERD was diagnosed while on active duty and that his pain medication for his service connected back condition can aggravate GERD symptoms.  

The Board considers the August 2010 VA examiner's opinion sufficient to establish an etiological relationship, based on aggravation, between the Veteran's GERD and his service-connected back disability.  Indeed, the VA examiner opined that it is at least as likely as not that his pain medication for the service connected back disability can aggravate GERD symptoms.  Accordingly, the Board finds that the Veteran is entitled to service connection for GERD on a secondary basis and, thus, need not further consider whether direct service connection is warranted.  Nevertheless, the Board notes that the August 2010 examiner also opined that it is at least as likely as not that the Veteran's GERD was diagnosed in service.  Such evidence effectively supports his claim under a direct theory of entitlement as well. 

As a final procedural matter, the Board acknowledges that the August 2010 VA examiner's opinion did not offer a precise characterization of the amount of aggravation, compared to baseline severity, as contemplated by the amended version of 38 C.F.R. § 3.310.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2009).  Specifically, she stated that she could not provide the amount of aggravation without resorting to mere speculation.  Nevertheless, as the revised regulation imposes additional evidentiary requirements and could have retroactive effects on the Veteran's claim, which was filed before the revisions took effect, the Board has chosen to apply the old version of that regulation.  

For the foregoing reasons, the Board finds that the criteria for service connection for GERD have been met.  All reasonable doubt has been afforded in favor of the Veteran is making this determination.  38 U.S.C.A. 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for posttraumatic stress disorder is granted. 

Service connection for GERD is granted.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


